Title: To George Washington from Jean-Baptiste-Joseph, comte de Laumoy, 22 August 1781
From: Laumoy, Jean-Baptiste-Joseph, comte de
To: Washington, George


                        
                            Sir
                            philadelphia August the . c.22 August
                                1781
                        
                        I have the Honor to forward to your Excellency a Letter from Genal Du Portail, by wich he shows his Desire
                            of my being exchanged. Your Excellency can easily imagine how extreemly anxious I am to be in activity; how painfull it is
                            to me to be a Prisoner, when I could show, at least by my Goodwill, my Strong attachement to the Cause of America.
                        The particular Situation of america gives me the greatest Uneasiness; the British having
                            none or a very few full Colonels, we, of that rank, have no Hopes but either in an Exchange Settled by Tariff or in a
                            partial one. As to the first, your Excellency knows best what Terms of a General Exchange are more advantageous to the
                            united States and will certainly regulate his Conduct upon that Consideration alone. Happy those that So wise a Plan will
                            favour. But, if I could not be one of that Number, I should ardently wish and beg that your Excellency would, if
                            practicable; propose a partial one for me, or recommend it to Congress. It would be presuming too much
                            of my own Talents to think them equal to So great a favord; but your Excellency may be Sure that, what little I have, will
                            be exerted to the utmost of my Power to promote the Good of the Country and convince your
                                Excellency that I was not unworthy of his kindness. And my gratitude for it will be equally
                            Boundless. I am with the greatest Respect Your Excellency’s Most obedient and humble Servant
                        
                            Laumoy Colel of Engeers
                        
                        
                            Althoug I was taken to the Southern I hope that will not be an impechement to my being exchanged
                            here.
                        

                    